DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1,4-8,10-11,13-17 and 19-30  are allowed.

The following is an examiner’s statement of reasons for allowance:

Examiner has not discovered prior art which fully teaches the method recited in claim 1, either in a single reference or in an obvious combination of references.  The closest prior art discovered is the combination of Barham et al., (US-2017/0124451 A1), and Li et al., (US 2017/0262995 A1), both of which were cited in the previous office action of 10/15/2021.  However, the combination does not fully teach the particularly recited method set forth in claim 1 to: implement a fast interconnect between the GPU and a central processing unit (CPU) to accelerate deep learning tasks of the neural network;
analyze hardware resources of the CPU and the GPU and analyze a compute graph of the neural network: 
schedule the compute graph for processing at the hardware resources of the CPU and of the GPU; andwherein the DNC neural network architecture comprises an external memory coupled to the CPU, the external memory comprising an auto associative memory to store knowledge data for the neural network.
 Therefore, claim 1 is allowed.  Claims 4-8, 10, 11, 13-17, and 19 each ultimately depend from claim 1, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Independent claim 20 is allowed for the reasons set forth above for claim 1.  Claims 21-24 each ultimately depend from claim 20, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Independent claim 25 is allowed for the reasons set forth above for claim 1.  Claims 26-30 each ultimately depend from claim 25, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.